MEMORANDUM **
Vahan Keshishyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of his application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding based on an inconsistency between petitioner’s 1999 and 2004 statements regarding an assault in 1999, and an inconsistency between his statements and his testimony regarding whether his family was beaten during the 1999 incident. See id. at 1043.
Because petitioner failed to demonstrate that he is eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioner’s CAT claim is waived because he failed to raise it in his opening *306brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.